Exhibit 10.10
A DEED OF SUBORDINATION made on 4 September 2009
Between:

(1)   CITICORP INTERNATIONAL LIMITED, whose registered office is situated at
50th Floor, Citibank Tower, Citibank Plaza, 3 Garden Road, Central, Hong Kong
acting in its capacity as trustee of the Bondholders (the Trustee);   (2)   The
parties set out in Schedule 1 hereof (the Subordinated Creditors); and   (3)  
The parties set out in Schedule 2 hereof (the Companies).

Whereas:

(A)   Venetian Venture Development Intermediate II (the Issuer) has (pursuant to
a resolution of its Board of Directors dated 1 September 2009) authorised the
issue of US$600,000,000 Exchangeable Bonds due 2014 (the Bonds) exchangeable
into fully paid shares of Sands China Ltd. (Sands China), to be constituted by a
trust deed (the Trust Deed) dated on or about the date of this Deed between the
Trustee and the Issuer. Each of the Subordinated Creditors agrees to subordinate
the intercompany and shareholders’ loans made available by the Subordinated
Creditors to the Companies on the terms set out in this Deed.

(B)   The parties hereto have agreed to enter into this Deed for the purpose of
effecting the subordination arrangements referred to in recital (A) above.

This Deed provides:

1.   Definitions and Interpretation   1.1   In this Deed, the following
expressions shall have the following meanings:

Business Day means a day (other than a Saturday or Sunday) on which commercial
banks are generally open for business in New York, London, Macau and Hong Kong.
Event of Default has the meaning ascribed thereto in the terms and conditions of
the Bonds;
Financing Documents means the Bonds (including the certificates of the Bonds),
the Trust Deed and the Agency Agreement (as defined in the terms and conditions
of the Bonds);
Permitted Payments means the payments and receipts (whether directly or by way
of set-off) permitted by clause 5;
Potential Event of Default has the meaning ascribed thereto in the terms and
conditions of the Bonds;
Senior Creditors means the Trustee and the holders of the Bonds (the
Bondholders);
Bella — Deed of Subordination

 



--------------------------------------------------------------------------------



 



Senior Debt means all moneys, liabilities and obligations of the Issuer, whether
absolute, contingent or otherwise, which now or at any time hereafter may become
due, owing or payable to any Senior Creditor (in any currency) under or in
connection with the Trust Deed or any of the other Financing Documents;
Subordinated Debt means all moneys, liabilities and obligations of the Companies
to the Subordinated Creditors, whether absolute, contingent or otherwise, which
as at the date of this Deed is due, owing or payable to any Subordinated
Creditor (in any currency); and
Subordinated Document means any document or agreement evidencing or recording
the terms of any Subordinated Debt.

1.2   In this Deed unless the context otherwise requires:   (a)   clauses shall
be construed as references to the clauses of this Deed;   (b)   any reference to
an enactment or statutory provision is a reference to it as it may have been, or
may from time to time be amended, modified, consolidated or re-enacted;   (c)  
any person shall be construed to include such person’s successors in title and
assigns;   (d)   any document, instrument or agreement shall be construed as to
include such document, instrument or agreement as amended, modified, varied,
supplemented or novated from time to time;   (e)   the headings are inserted for
convenience only and shall not affect the construction of this Deed; and   (f)  
reference to one gender shall include all genders.   2.   Subordination   2.1  
In consideration of:

  (i)   the Senior Creditors acting under or in connection with the Financing
Documents; and     (ii)   the Bondholders subscribing the Bonds,

    each of the Subordinated Creditors agrees that until all moneys, liabilities
and obligations whatsoever which now are or at any time hereafter may become
due, owing or payable to the Senior Creditors (or any of them) in respect of the
Senior Debt have been irrevocably paid and discharged in full:   (a)   the
Subordinated Debt is subordinated to the Senior Debt;   (b)   any payment of
principal, premium, interest, default interest, dividends, distributions or any
other amount that would otherwise be due in respect of the

      Bella — Deed of Subordination   Page 2



--------------------------------------------------------------------------------



 



    Subordinated Debt other than Permitted Payments shall be postponed and
deferred to the Senior Debt and shall not become due and payable; and   (c)  
the obligations of the Companies to make any payment of principal, premium,
interest, default interest, dividends, distributions or any other amount that
would otherwise be due in respect of the Subordinated Debt (including Permitted
Payments) shall be conditional upon the Companies being solvent at such time
taking into account their obligations and liabilities to pay its unsubordinated
creditors and such payments (including Permitted Payments) shall only fall due
if and to the extent that the Companies could make such payment and still be
solvent immediately thereafter and to the extent that they would be able to
satisfy all their unsubordinated creditors.

2.2 For the purpose of clause 2.1, each of the Companies shall deemed to be
solvent unless at the relevant time it is unable to pay its debts as they fall
due or the value of its assets is less than the amount of its liabilities taking
into account its contingent and prospective obligations and liabilities.

3.   Turnover Provisions and Set Off

Payments
3.1 Without prejudice to clause 2, in the event of a Subordinated Creditor:
(i) receiving or recovering any payment or distribution in respect of the
Subordinated Debt or any part thereof (including by way of set-off) at any time;
or (ii) receiving the proceeds of any enforcement of any Lien (as defined in the
terms and conditions of the Bonds) or any guarantee or other assurance against
financial loss for any Subordinated Debt, in each case, other than by means of a
Permitted Payment, such Subordinated Creditor shall:

(a)   promptly notify the Senior Creditors of the receipt of such sum; and   (b)
  pay such sum to the Trustee immediately upon receiving or recovering the same
and pending such payment shall hold the same in trust for the Senior Creditors.

The Trustee shall apply such sum paid to it in accordance with clause 6.1 of the
Trust Deed.
Set-Off
3.2 If any of the Subordinated Debt is discharged by set-off or the benefit of
any right or set-off or counter-claim accrues to or is received by a
Subordinated Creditor (except in any case by means of a Permitted Payment), such
Subordinated Creditor shall immediately pay to the Trustee an amount equal to
the sum discharged or the benefit received (as applicable) for application
towards the Senior Debt until the Senior Debt is irrevocably paid and discharged
in full.
Non-permitted discharge

      Bella — Deed of Subordination   Page 3



--------------------------------------------------------------------------------



 



3.3 Without prejudice to clauses 3.1 and 3.2 above, if for any reason any of the
Subordinated Debts is discharged or released in any manner other than as allowed
under this Deed, the relevant Subordinated Creditor shall immediately pay to the
Trustee an amount equal to the sum discharged or released for application
towards the Senior Debt until the Senior Debt is irrevocably paid and discharged
in full.
Liens
3.4 The Subordinated Creditors will not without the prior written consent of the
Senior Creditors hold any Lien (as defined in the terms and conditions of the
Bonds) from any Company or any other Restricted Subsidiary (as defined in the
terms and conditions of the Bonds) of the Issuer in respect of the Subordinated
Debt. Each Subordinated Creditor will hold any Lien held by it in breach of this
provision on trust for the Senior Creditors.

4.   Covenants

Each of the Companies and the Subordinated Creditors covenants that until all
moneys, obligations and liabilities whatsoever which now are or at any time
hereafter may become due, owing or payable to the Senior Creditors under the
Trust Deed or the other Financing Documents have been irrevocably paid and
discharged in full:

(a)   none of the Subordinated Creditors shall demand or receive payment of, and
the Companies shall not, and shall not permit the Subsidiaries of the Issuer to,
make any payment of any amount or make any distribution in respect of, any of
the Subordinated Debt in cash or in kind except for Permitted Payments;   (b)  
none of the Subordinated Creditors shall assign, sell or dispose of and none of
the Companies shall purchase or acquire any of the Subordinated Debt or permit
any other person to purchase or acquire any of the Subordinated Debt:

  (i)   unless such assignee or purchaser has first agreed to be bound by the
terms of this Deed as a party hereto pursuant to a deed of accession in the form
set out in Schedule 3 and upon execution and delivery of such deed of accession
by such assignee or purchaser the Subordinated Creditor who assigns, sells or
disposes of the relevant Subordinated Debt shall cease to have any further
obligations or liabilities under this Deed with respect to the Subordinated Debt
assigned, sold or disposed of by it other than obligations and liabilities
accrued prior to such assignment, sale or disposal; or     (ii)   other than by
means of a Permitted Payment;

(c)   other than by means of a Permitted Payment, none of the Subordinated
Creditors shall claim and the Companies shall not (and shall procure that the
Subsidiaries of the Issuer shall not) permit any set-off of the Subordinated
Debt against any debt or liability now or thereafter due or owing to any Company
by any Subordinated Creditor;

      Bella — Deed of Subordination   Page 4



--------------------------------------------------------------------------------



 



(d)   none of the Subordinated Creditors shall create and the Companies shall
not (and shall procure that the Subsidiaries of the Issuer shall not) permit to
subsist any Lien or any guarantee or other assurance against financial loss in
respect of any of the Subordinated Debt other than by means of a Permitted
Payment;   (e)   none of the Subordinated Creditors shall and the Companies
shall not (and shall procure that the Subsidiaries of the Issuer shall not) vary
or amend or agree to any variation or amendment of or waive or agree to any
waiver of:

  (i)   any of its rights under or in respect of any of the Subordinated Debt,
except where after such variation, amendment, waiver or agreement (including
such variation or amendment as may be required in connection with, or to
facilitate, the Qualified IPO (as defined in the terms and conditions of the
Bonds) or as may be required by the Listing Rules (as defined in the terms and
conditions of the Bonds)), such Subordinated Debt remains subject to this Deed
(including without limitation, clauses 2 hereof); or     (ii)   any provision of
this Deed;

(f)   none of the Subordinated Creditors shall:

  (i)   accelerate any of the Subordinated Debt or otherwise declare any of the
Subordinated Debt prematurely due and payable other than in relation to a
Permitted Payment;     (ii)   initiate or support or take any steps with a view
to:

  (A)   any insolvency, liquidation, reorganisation, administration or
dissolution proceedings;     (B)   any voluntary arrangement or assignment for
the benefit of creditors; or     (C)   any similar proceedings,

      involving any Company, whether by petition, convening a meeting, voting
for a resolution or otherwise, other than in relation to a Permitted Payment;  
  (iii)   exercise or enforce any right against any Company or any other right
under any Subordinated Document or any other document, agreement or instrument
in relation to (or given in support of) all or any of the Subordinated Debt
other than in relation to a Permitted Payment;     (iv)   bring or support any
legal proceedings against any Company other than in relation to a Permitted
Payment; or     (v)   otherwise exercise any remedy for the recovery of the
Subordinated Debt other than in relation to a Permitted Payment;

      Bella — Deed of Subordination   Page 5



--------------------------------------------------------------------------------



 



(g)   none of the Subordinated Creditors and the Companies shall allow any
Subordinated Debt to be:

  (i)   discharged;     (ii)   evidenced by a negotiable instrument; or    
(iii)   subordinated to any person

    other than in accordance with this Deed; and   (h)   none of the
Subordinated Creditors and the Companies shall take or omit to take any action
which might impair the priority or subordination achieved or intended to be
achieved by this Deed.   5.   Permitted Payments

So long as no Event of Default or Potential Event of Default has occurred under
the Trust Deed, the terms and conditions of the Bonds or any other Financing
Document, the Companies may pay, and the Subordinated Creditors may receive and
retain:

(a)   a payment of the amounts permitted to be made under Condition 3.4 of the
terms and conditions of the Bonds; or   (b)   a payment in respect of
intercompany trade payables incurred by any Company in the ordinary course of
business of such Company,

in each case, notwithstanding that such amounts or payments may constitute
Subordinated Debt.

6.   Consents

6.1 None of the Subordinated Creditors shall have any remedy against any Company
by reason of any transaction entered into between (i) a Senior Creditor and
(ii) any Company (including any Financing Document) or by reason of any waiver
or consent or any requirement or condition imposed by or on behalf of any Senior
Creditor on any Company under any Financing Document or such other agreement,
which may conflict with or constitute a default or termination or acceleration
event (howsoever described) under any Subordinated Document.
6.2 Any waiver or consent granted by or on behalf of any Senior Creditor in
respect of any Financing Document will also be deemed to have been given by the
Subordinated Creditors, if any transaction or circumstances would, in the
absence of that waiver or consent by the Subordinated Creditors, conflict with a
term of or constitute a default or termination or acceleration event (howsoever
described) under any Subordinated Document.

      Bella — Deed of Subordination   Page 6



--------------------------------------------------------------------------------



 



7.   Representations and Warranties

Each of the Subordinated Creditors and Companies makes the representations and
warranties set out in this Clauses 7.1 to 7.6 to each of the Senior Creditors as
at the date of this Deed.

7.1   Due Incorporation

It is duly organised and validly existing under the law of its jurisdiction of
incorporation.

7.2   Capacity and Authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, this Deed and
the subordination arrangements contemplated by this Deed.

7.3   Legal, Valid, Binding and Enforceable Obligations

The obligations expressed to be assumed by it in this Deed are legal, valid,
binding and enforceable obligations except as enforcement may be limited by
insolvency, bankruptcy, administration, reorganisation, liquidation or similar
laws having general applicability to creditors of the Subordinated Creditors and
Companies.

7.4   No Violation

The execution, delivery and performance of this Deed and the subordination
arrangements contemplated herein do not and will not violate in any respect any
provision of any law, its constitutional documents or any agreement or other
instrument to which it is a party or which is binding on it or any of its
assets.

7.5   No Consent Required   (i)   All consents, authorisations, approvals,
licences, exemptions, filings, registrations, notarisations and other
requirements of governmental, judicial and public bodies and authorities; and  
(ii)   all consents, authorisations, approvals, licences, exemptions, filings,
registrations, notarisations and other requirements under any agreement or other
instrument to which any it is a party or which is binding on it or any of its
assets,

which are required or advisable in connection with this Deed or the
subordination arrangements contemplated herein have been obtained or effected.

7.6   No Winding-up Proceeding

No meeting has been convened by it or any of its directors or shareholders,
court order made or resolution passed by it or its directors or shareholders
for:

(i)   its winding-up or liquidation;

      Bella — Deed of Subordination   Page 7



--------------------------------------------------------------------------------



 



(ii)   the enforcement of any Lien or other third party rights over its assets;
or   (iii)   the appointment of a receiver, administrative receiver,
administrator, liquidator, trustee or similar officer of it or of any of its
assets,

and no such step is intended by it and, to its best knowledge, no petition,
application or the like is outstanding for its winding-up or liquidation.

7.7   Solvency

Each of the Companies makes the representations and warranties set out in this
Clause 7.7 to each of the Senior Creditors as at the date of this Deed:

(i)   it is not insolvent (as defined under any applicable law) and will not
become insolvent after the execution and delivery of this Deed or the
performance of obligations hereunder; and   (ii)   it is able to pay its debts
as they fall due and the value of its assets is greater than the amount of its
liabilities taking into account its contingent and prospective obligations and
liabilities.

7.8   Beneficial Ownership of Subordinated Debt

Each of the Subordinated Creditors makes the representations and warranties set
out in this Clause 7.8 to each of the Senior Creditors as at the date of this
Deed:

(i)   it is the sole legal and beneficial owner of the Subordinated Debt owed to
it and of the benefits of the Subordinated Documents to which it is a party; and
  (ii)   the Subordinated Debt owed to it and the benefits of the Subordinated
Documents to which it is a party are free from any Lien, option, subordination
or other third party rights in favour of any person other than the Senior
Creditors.   7.9   Repetition of Representations and Warranties

The representations and warranties set out in clauses 7.1 to 7.8 above are
deemed to be repeated by each Subordinated Creditor and each Company (and:

(i)   in respect of each Company, other than the representations and warranties
set out in sub-clause 7.8; and   (ii)   in respect of each Subordinated
Creditor, other than the representations and warranties set out in sub-clause
7.7)

by reference to the facts and circumstances then existing on each Interest
Payment Date (as defined in the terms and conditions of the Bonds).

8.   Protection of subordination   8.1   Continuing subordination

      Bella — Deed of Subordination   Page 8



--------------------------------------------------------------------------------



 



The subordination provisions in this Deed constitutes a continuing subordination
and will benefit the ultimate balance of all of the Senior Debt, regardless of
any intermediate payment or discharge in whole or in part.

8.2   Waiver of defences

The subordination in this Deed and the obligations of the Subordinated Creditors
and the Companies under this Deed will not be affected by any act, omission,
matter or thing (whether or not known to any Subordinated Creditor, any Company
or any Senior Creditor) which, but for this provision, would reduce, release or
prejudice the subordination or any of those obligations.
This includes:

(a)   any time, waiver or consent granted to, or composition with, any
Subordinated Creditor, any Company, the Issuer or any other person;   (b)   the
release of any Subordinated Creditor, any Company, the Issuer or any other
person under the terms of any composition or arrangement;   (c)   the taking,
variation, compromise, exchange, renewal or release of, or refusal or neglect to
perfect, take up or enforce, any rights against, or security over assets of, any
Subordinated Creditor, any Company, the Issuer or any other person, or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security or Lien;   (d)   any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of any
Subordinated Creditor, any Company, the Issuer or any other person;   (e)   any
amendment, novation, supplement, extension, restatement (however fundamental and
whether or not more onerous) or replacement of any Financing Document, any
Subordinated Document or any other document or security, including without
limitation any change in the purpose of, any extension of or any increase in any
facility or the addition of any new facility under any Financing Document or
other document or security;   (f)   any unenforceability, illegality or
invalidity of any obligation of any person under any Financing Document or any
other document or security; or   (g)   any insolvency or similar proceedings.  
8.3   Immediate recourse   (a)   Each of the Subordinated Creditors waives any
right he or it may have of first requiring any Senior Creditor (or any trustee
or other agent on its behalf) to proceed against or enforce any other rights or
security or claim payment from any person before claiming the benefit of this
Deed.

      Bella — Deed of Subordination   Page 9



--------------------------------------------------------------------------------



 



(b)   This waiver applies irrespective of any provision of a Financing Document
to the contrary.

8.4 Each of the Subordinated Creditors shall upon request by any Senior Creditor
notify it of details of the amount and terms of the Subordinated Debt owed to
it.

9.   Power of Attorney

Each of the Subordinated Creditors, by way of security for the obligations of
the Subordinated Creditors under this Deed, irrevocably and severally appoints
the Trustee and any of its delegates or sub-delegates to be its attorney to take
any action which any Subordinated Creditor is obliged to take under this Deed
but has failed to take. Each of the Subordinated Creditors ratifies and confirms
whatever any attorney does or purports to do under its appointment under this
clause. For the avoidance of doubt, the Trustee shall not be obliged to take any
such action unless instructed to do so by the Bondholders.

10.   Amendment

10.1 No variation of this Deed shall be valid unless it is in writing and
executed as a deed by or on behalf of each of the parties to it.
10.2 Unless expressly agreed, no variation shall constitute a general waiver of
any provisions of this Deed, nor shall it affect any rights, obligations or
liabilities under or pursuant to this Deed which have already accrued up to the
date of variation, and the rights and obligations of the parties under or
pursuant to this Deed shall remain in full force and effect, except and only to
the extent that they are so varied.

11.   Further assurance

Each of the parties agrees to perform (or procure the performance of) all
further acts and things, and execute and deliver (or procure the execution and
delivery of) such further documents, as may be required by law or as may be
necessary or desirable to implement and/or give effect to this Deed

12.   Severability

If any provision of this Deed is held to be invalid or unenforceable, then such
provision shall (so far as invalid or unenforceable) be given no effect and
shall be deemed not to be included in this Deed but without invalidating any of
the remaining provisions of this Deed.

13.   Notices

13.1 Any notice to be given by one party to any other party under, or in
connection with, this Deed shall be in writing and signed by or on behalf of the
party giving it. Any such notice shall be served by sending it by fax to the
number set out in clause 13.2, or delivering it by hand, or sending it by
pre-paid recorded delivery or registered post, to the address set out in
clause 13.2 and in each case marked for the attention of the relevant party (or
as otherwise notified from time to time in

      Bella — Deed of Subordination   Page 10



--------------------------------------------------------------------------------



 



accordance with the provisions of this clause 13). Any notice so served by hand,
fax or post shall be deemed to have been duly given:

(a)   in the case of delivery by hand, when delivered;   (b)   in the case of
fax, at the time of transmission;   (c)   in the case of prepaid recorded
delivery or registered post, at 10:00 am on the second Business Day following
the date of posting,

provided that in each case where delivery by hand or by fax occurs after 6:00 pm
on a Business Day or on a day which is not a Business Day, service shall be
deemed to occur at 9:00 am on the next following Business Day.
References to time in this clause are to local time in the country of the
addressee.
13.2 The addresses and fax numbers of the parties for the purpose of clause 13.1
are as follows:
Trustee
Citicorp International Limited
39th Floor, ICBC Tower
Citibank Plaza
3 Garden Road
Central, Hong Kong

Attention:   Agency & Trust

Fax no.:   +852 2868 8048

Subordinated Creditors
3355 Las Vegas Boulevard South
Corporate Office — Third Floor
Las Vegas, NV 89109
United States of America

Attention:   J. Alberto Gonzalez-Pita, General Counsel

Fax:   +1 702 733 5499

Companies

For:   Venetian Venture Development Intermediate II;
Venetian Venture Development Intermediate Limited;
Venetian Macau Finance Company;
Sands China Ltd; and
VML US Finance LLC


      Bella — Deed of Subordination   Page 11



--------------------------------------------------------------------------------



 



    3355 Las Vegas Boulevard South
Corporate Office — Third Floor
Las Vegas, NV 89109
United States of America

Attention:   J. Alberto Gonzalez-Pita, General Counsel

Fax:   +1 702 733 5499

For:   Venetian Macau Limited;
Venetian Cotai Limited;
Cotai Ferry Company Limited;
Venetian Orient Limited;
Venetian Travel Limited; and
Venetian Retail Limited

Venetian Macau Limited
The Venetian Macao Resort Hotel
Executive Offices — L2
Estrada da Baía de N. Senhora da Esperança, s/n
Taipa, Macau

Attention:   Luis Mesquita de Melo, Senior Vice President and General Counsel

Fax:   +853 2888 3381

13.3 A party may notify any other party to this Deed of a change to its name,
relevant addressee, address or fax number for the purposes of this clause 13,
provided that, such notice shall only be effective on:

(a)   the date specified in the notice as the date on which the change is to
take place; or   (b)   if no date is specified or the date specified is less
than five Business Days after the date on which notice is given, the date
following five Business Days after notice of any change has been given.

13.4 All notices under or in connection with this Agreement shall be in the
English language.

14.   Waivers

No failure or delay by any party in exercising any right or remedy provided by
law under or pursuant to this Deed shall impair such right or remedy or operate
or be construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any other or further exercise of it or the exercise of any other
right or remedy.

      Bella — Deed of Subordination   Page 12



--------------------------------------------------------------------------------



 



15.   Entire Agreement

This Deed and the other Financing Documents set out the entire agreement and
understanding between the parties in respect of the subject matter of this Deed.

16.   Counterparts

This Deed (and any supplemental deed thereto) may be executed in any number of
counterparts, and by each party on separate counterparts. Each counterpart is an
original, but all counterparts shall together constitute one and the same
instrument.

17.   Contracts (rights of third parties) Act 1999

A person who is not a party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms.

18.   Governing Law and Jurisdiction

18.1 This Deed and any non-contractual obligations arising out of or in relation
to this Deed shall be governed by and construed in accordance with English law.
18.2 The courts of England are to have non-exclusive jurisdiction to settle any
disputes which may arise out of or in connection with this Deed, including,
without limitation, disputes relating to any non-contractual obligations arising
out of or in connection with this Deed, and accordingly any legal action or
proceedings arising out of or in connection with this Deed (Proceedings) may be
brought in such courts. Each of the Companies and the Subordinated Creditors
irrevocably submits to the jurisdiction of such courts and waives any objections
to Proceedings in such courts on the ground of venue or on the ground that the
Proceedings have been brought in an inconvenient forum. This submission is for
the benefit of the Trustee and shall not limit the right of the Trustee to take
Proceedings in any other court of competent jurisdiction nor shall the taking of
Proceedings in any one or more jurisdictions preclude the taking of Proceedings
in any other jurisdiction (whether concurrently or not).
18.3 Each of the Companies and the Subordinated Creditors appoints Law Debenture
Corporate Services Limited, currently at 5th Floor, 100 Wood Street, London EC2V
7EX, United Kingdom to receive, for it and on its behalf, service of process in
any Proceedings in England. Such service shall be deemed completed on delivery
to such process agent (whether or not it is forwarded to and received by the
relevant Company or Subordinated Creditor). If such process agent ceases to be
able to act as such or no longer has an address in England, each of the
Companies and the Subordinated Creditors will appoint a substitute process agent
acceptable to the Trustee and will immediately notify the Trustee of such
appointment. Nothing shall affect the right to serve process in any other manner
permitted by law.

19.   Assignment

No party hereto may assign or transfer any of its rights under this Deed except
with the prior written consent of all the other parties hereto provided that the
Trustee may

      Bella — Deed of Subordination   Page 13



--------------------------------------------------------------------------------



 



assign or transfer all of its rights under this Deed to its successor or
replacement appointed in accordance with the terms of the Trust Deed without the
consent of the other parties hereto.
Duly executed and delivered as a Deed by the parties hereto on the date inserted
above.

      Bella — Deed of Subordination   Page 14



--------------------------------------------------------------------------------



 



SCHEDULE 1
Subordinated Creditors

1.   LAS VEGAS SANDS CORP.   2.   LAS VEGAS SANDS, LLC   3.   VENETIAN CASINO
RESORT, LLC   4.   VENETIAN MARKETING, INC.

      Bella — Deed of Subordination   Page 15



--------------------------------------------------------------------------------



 



SCHEDULE 2
Companies

1.   VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II   2.   VENETIAN VENTURE
DEVELOPMENT INTERMEDIATE LIMITED   3.   VENETIAN MACAU LIMITED   4.   VENETIAN
COTAI LIMITED   5.   VML US FINANCE LLC   6.   VENETIAN MACAU FINANCE COMPANY  
7.   SANDS CHINA LTD.   8.   COTAI FERRY COMPANY LIMITED   9.   VENETIAN ORIENT
LIMITED   10.   VENETIAN TRAVEL LIMITED   11.   VENETIAN RETAIL LIMITED

      Bella — Deed of Subordination   Page 16



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORM OF DEED OF ACCESSION
THIS DEED OF ACCESSION is made [•] 20[•]
Between:

(1)   [Name of new Subordinated Creditor];   (2)   [Name of each existing
Subordinated Creditor];   (3)   [Name of each Company]; and   (4)   CITICORP
INTERNATIONAL LIMITED whose registered office is situated at 50th Floor,
Citibank Tower, Citibank Plaza, 3 Garden Road, Central, Hong Kong

This Deed is supplemental to a deed of subordination (the Deed of Subordination)
dated 4 September 2009 between, among others, Citicorp International Limited as
Trustee, Las Vegas Sands Corp., Las Vegas Sands, LLC, Venetian Venture
Development Intermediate II and certain subsidiaries of Venetian Venture
Development Intermediate II.
Words and expressions defined in the Deed of Subordination have the same meaning
when used in this Deed.
[Name of new Subordinated Creditor] hereby agrees with each other person who is
or who becomes a party to the Deed of Subordination that with effect from the
date of this Deed it will be bound by the Deed of Subordination as a
Subordinated Creditor as if it had been party to the Deed of Subordination in
that capacity.
The details for notice to [name of new Subordinated Creditor] for the purposes
of Clause 13 of the Deed of Subordination is:
[     ].
Governing law and enforcement
The provisions of Clause 18 of the Deed of Subordination shall apply to this
Deed as if set out in full herein.
In witness whereof the parties have caused this Deed to be duly executed and
delivered as a deed on the date first written above.
[Execution provisions]

      Bella — Deed of Subordination   Page 17



--------------------------------------------------------------------------------



 



As Senior Creditor and Trustee

                 
EXECUTED AS A DEED by
    )          
CITICORP INTERNATIONAL
    )          
LIMITED:
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Terence Yeung    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Terence Yeung    
 
    )          
 
    )     Title: Vice President    
 
    )          

in the presence of:

          /s/ Signature illegible           Signature of Witness    
 
       
Name:
  Signature illegible    
 
       
Address:
  ICBC Tower, Central, HK    
 
       
Occupation:
  Banking    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 18



--------------------------------------------------------------------------------



 



The Subordinated Creditors

                 
EXECUTED AS A DEED by LAS
    )          
VEGAS SANDS CORP:
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Kenneth J. Kay    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Kenneth J. Kay    
 
    )                 Senior Vice President and Chief    
 
    )     Title:   Financial Officer    
 
    )          

in the presence of:

          /s/ Daniel J. Weinrot           Signature of Witness    
 
       
Name:
  Daniel J. Weinrot    
 
  3355 Las Vegas Blvd South    
Address:
  Las Vegas, NV 89109    
 
       
Occupation:
  Attorney    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 19



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by LAS
    )          
VEGAS SANDS, LLC:
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Kenneth J. Kay    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Kenneth J. Kay    
 
    )                 Senior Vice President and Chief    
 
    )     Title:   Financial Officer    
 
    )          

in the presence of:

          /s/ Daniel J. Weinrot           Signature of Witness      
Name:
  Daniel J. Weinrot    
 
  3355 Las Vegas Blvd South    
Address:
  Las Vegas, NV 89109    
 
       
Occupation:
  Attorney    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 20



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by
    )          
VENETIAN CASINO RESORT, LLC:
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Kenneth J. Kay    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Kenneth J. Kay    
 
    )                 Senior Vice President and Chief    
 
    )     Title:   Financial Officer    
 
    )          

in the presence of:

          /s/ Daniel J. Weinrot           Signature of Witness    
 
       
Name:
  Daniel J. Weinrot    
 
  3355 Las Vegas Blvd South    
Address:
  Las Vegas, NV 89109    
 
       
Occupation:
  Attorney    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 21



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by
    )          
VENETIAN MARKETING INC.:
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Kenneth J. Kay    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Kenneth J. Kay    
 
    )                 Senior Vice President and Chief    
 
    )     Title:   Financial Officer    
 
    )          

in the presence of:

          /s/ Daniel J. Weinrot           Signature of Witness    
 
       
Name:
  Daniel J. Weinrot    
 
  3355 Las Vegas Blvd South    
Address:
  Las Vegas, NV 89109    
 
       
Occupation:
  Attorney    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 22



--------------------------------------------------------------------------------



 



The Companies

                 
EXECUTED AS A DEED by
    )          
VENETIAN VENTURE DEVELOPMENT
    )          
INTERMEDIATE II:
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Michael A. Leven    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Michael A. Leven    
 
    )          
 
    )     Title: Director    
 
    )          

in the presence of:

          /s/ Daniel J. Weinrot           Signature of Witness    
 
       
Name:
  Daniel J. Weinrot    
 
  3355 Las Vegas Blvd South    
Address:
  Las Vegas, NV 89109    
 
       
Occupation:
  Attorney    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 23



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by
    )          
VENETIAN VENTURE
    )          
DEVELOPMENT INTERMEDIATE
    )          
LIMITED:
    )          
 
    )          
 
    )          
 
    )     /s/ Kenneth J. Kay    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Kenneth J. Kay    
 
    )          
 
    )     Title: Director    
 
    )          

in the presence of:

          /s/ Daniel J. Weinrot           Signature of Witness    
 
       
Name:
  Daniel J. Weinrot    
 
  3355 Las Vegas Blvd South    
Address:
  Las Vegas, NV 89109    
 
       
Occupation:
  Attorney    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 24



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by
    )          
VENETIAN MACAU LIMITED:
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Luis Nuno Mesquita de Melo    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Luis Nuno Mesquita de Melo    
 
    )          
 
    )     Title: Director    
 
    )          

in the presence of:

          /s/ Jose Borges Rodrigues           Signature of Witness    
 
       
Name:
  Jose Borges Rodrigues    
 
  Travessa Da Misericordia,    
Address:
  N-6, 3-A, Macau    
 
       
Occupation:
  Advogado    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 25



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by
    )          
VENETIAN COTAI LIMITED:
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Luis Nuno Mesquita de Melo    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Luis Nuno Mesquita de Melo    
 
    )          
 
    )     Title: Director    
 
    )          

in the presence of:

         
/s/ Jose Borges Rodrigues
          Signature of Witness    
 
       
Name:
  Jose Borges Rodrigues    
 
  Travessa Da Misericordia,    
Address:
  N-6, 3-A, Macau    
 
       
Occupation:
  Advogado    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 26



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by
    )          
VML US FINANCE LLC:
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Kenneth J. Kay    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Kenneth J. Kay    
 
    )                 Senior Vice President and Chief    
 
    )     Title:   Financial Officer    
 
    )          

in the presence of:

          /s/ Daniel J. Weinrot       Signature of Witness    
 
       
Name:
  Daniel J. Weinrot    
 
  3355 Las Vegas Blvd South    
Address:
  Las Vegas, NV 89109    
 
       
Occupation:
  Attorney    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 27



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by
    )          
VENETIAN MACAU FINANCE
    )          
COMPANY:
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Kenneth J. Kay    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Kenneth J. Kay    
 
    )          
 
    )     Title: Director    
 
    )          

in the presence of:

          /s/ Daniel J. Weinrot           Signature of Witness    
 
       
Name:
  Daniel J. Weinrot    
 
  3355 Las Vegas Blvd South    
Address:
  Las Vegas, NV 89109    
 
       
Occupation:
  Attorney    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 28



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by
    )          
SANDS CHINA LTD.:
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Steven Craig Jacobs    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Steven Craig Jacobs    
 
    )          
 
    )     Title: Director    
 
    )          

in the presence of:

          /s/ Dylan J. Williams           Signature of Witness    
 
       
Name:
  Dylan J. Williams    
Address:
  Address illegible    
 
       
Occupation:
  Associate General Counsel    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 29



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by
    )          
COTAI FERRY COMPANY LIMITED:
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Luis Nuno Mesquita de Melo    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Luis Nuno Mesquita de Melo    
 
    )          
 
    )     Title: Director    
 
    )          

in the presence of:

          /s/ Jose Borges Rodrigues           Signature of Witness    
 
       
Name:
  Jose Borges Rodrigues    
 
  Travessa Da Misericordia,    
Address:
  N-6, 3-A, Macau    
 
       
Occupation:
  Advogado    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 30



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by
    )          
VENETIAN ORIENT LIMITED:
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Luis Nuno Mesquita de Melo    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Luis Nuno Mesquita de Melo    
 
    )          
 
    )     Title: Director    
 
    )          

in the presence of:

          /s/ Jose Borges Rodrigues           Signature of Witness    
 
       
Name:
  Jose Borges Rodrigues    
 
  Travessa Da Misericordia,    
Address:
  N-6, 3-A, Macau    
 
       
Occupation:
  Advogado    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 31



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by
    )          
VENETIAN TRAVEL LIMITED:
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Luis Nuno Mesquita de Melo    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Luis Nuno Mesquita de Melo    
 
    )          
 
    )     Title: Director    
 
    )          

in the presence of:

          /s/ Jose Borges Rodrigues           Signature of Witness    
 
       
Name:
  Jose Borges Rodrigues    
 
  Travessa Da Misericordia,    
Address:
  N-6, 3-A, Macau    
 
       
Occupation:
  Advogado    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 32



--------------------------------------------------------------------------------



 



                 
EXECUTED AS A DEED by
    )          
VENETIAN RETAIL LIMITED:
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Luis Nuno Mesquita de Melo    
 
    )    
 
Duly Authorised Signatory    
 
    )          
 
    )     Name: Luis Nuno Mesquita de Melo    
 
    )
)     Title: Director    
 
    )          

in the presence of:

          /s/ Jose Borges Rodrigues           Signature of Witness    
 
       
Name:
  Jose Borges Rodrigues    
 
  Travessa Da Misericordia,    
Address:
  N-6, 3-A, Macau    
 
       
Occupation:
  Advogado    
 
        (Note: These details are to be completed in the witness’s own hand
writing.)    

      Bella — Deed of Subordination   Page 33



--------------------------------------------------------------------------------



 



EXECUTION VERSION
DATED 4 SEPTEMBER 2009
CITICORP INTERNATIONAL LIMITED
in its capacity as Trustee of the Bondholders
(as Senior Creditor)
LAS VEGAS SANDS CORP.
LAS VEGAS SANDS, LLC
VENETIAN CASINO RESORT, LLC
VENETIAN MARKETING, INC.
(as Subordinated Creditors)
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE II
VENETIAN VENTURE DEVELOPMENT INTERMEDIATE LIMITED VENETIAN MACAU LIMITED
VENETIAN COTAI LIMITED
VML US FINANCE LLC
VENETIAN MACAU FINANCE COMPANY
SANDS CHINA LTD.
COTAI FERRY COMPANY LIMITED
VENETIAN ORIENT LIMITED
VENETIAN TRAVEL LIMITED
VENETIAN RETAIL LIMITED
(as Companies)
 
DEED OF SUBORDINATION
 
(FRESHFIELDS BRUCKHAUS DERINGER LOGO) [p16230p1623001.gif]

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE  
 
       
1. DEFINITIONS AND INTERPRETATION
    1  
2. SUBORDINATION
    2  
3. TURNOVER PROVISIONS AND SET OFF
    3  
4. COVENANTS
    4  
5. PERMITTED PAYMENTS
    6  
6. CONSENTS
    6  
7. REPRESENTATIONS AND WARRANTIES
    7  
8. PROTECTION OF SUBORDINATION
    8  
9. POWER OF ATTORNEY
    10  
10. AMENDMENT
    10  
11. FURTHER ASSURANCE
    10  
12. SEVERABILITY
    10  
13. NOTICES
    10  
14. WAIVERS
    12  
15. ENTIRE AGREEMENT
    13  
16. COUNTERPARTS
    13  
17. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
    13  
18. GOVERNING LAW AND JURISDICTION
    13  

      Bella — Deed of Subordination   Page I

 